DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 09/09/2021, responding to the 06/11/2021 non-final/final office action provided in rejection of claims 1-21.

3.	Claims 1 and 12 have been amended. Claims 1-21 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Drawings submitted on 04/10/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.

Response to Arguments
Applicant's arguments filed 12/18/2020 with respect to rejections under 35 U.S.C. § 101 and under 35 U.S.C. § 103 in particular pages 8-14, have been fully considered but are unpersuasive for the following reasons.	

Applicant argues with respect to rejection claim 1 under 101 and step 2A prong one that Claim 1 does not recite an abstract idea that falls into the enumerated grouping of "Mental Processes" at least because the claim recites limitations that cannot practically be performed in the human mind. Applicant respectfully submits that the Office Action appears to ignore that "an augmented binary file comprising the plurality of build artifacts" is created and stored. (Emphasis added.) Creation and storage of an augmented binary file cannot be "practically performed in the human mind" even with the aid of pen and paper. This is because, as one of ordinary skill in the art would appreciate, the complexity of creating even a rudimentary binary file is far beyond the feasible capabilities of the human mind. Claim 1 is therefore not directed toward an abstract idea under Alice Step 2A Prong One. Independent claim 12 recites similar limitations and is likewise not directed towards an abstract idea. (Remarks, page 9-10)
	Examiner respectfully disagrees. The examiner followed the flowchart which provides the current framework for properly establishing a 35 USC 101 rejection for abstract idea, first examiner must determine whether the claims are directed to a judicially recognized exception (step 2A), if yes, the perform the next step of “does the claim recite additional elements that amount to significantly more than the judicial exception?” (Step 2B). It is unclear where and how the examiner did not perform these mental processes 
The phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim.
Claims do recited a mental process when they contain limitations that can practically be performed in the human mind, including for example, identify, create and extract.
Both product claim (e.g. computer system, computer-readable medium etc.) and process claims may recite mental processes.   
The use of physical aid (i.e., pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of a recited limitation that can practically be performed in the human mind.
Looking to the specification and example that show the claimed invention practiced in such a way that a human being could mentally perform the steps can suggest that the claim recites mental process. 
“Pen and Paper” does not mean that anything that could be done using a pen and paper is a mental process under the 2019 PEG.  
Further, MPEP 2106.04(a) address wherein Mental processes are defined as concepts performed in the human mind (including an observation, evaluation, judgement, opinion).  The identifying step clearly is an observation, evaluation or judgment that is performed.  Further, MPEP 2106.04 (a)(2) section III, subsection 
1. 	Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01.
2.	Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer 
3. 	Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental 

In regards to item 3, Mortgage Grader allows a borrower to enter personal information, and uses this information to calculate, identify and compare different loan packages based on the information.  

Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
What’s considered to be insignificant Extra-Solution Activity is defined in MPEP 2106.05(g) wherein mere data gathering is being performed or elements that are well-understood, routine and conventional – MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));  iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Thus the elements add nothing of significance that would overcome the 101 related analysis and thus the claims are rejected as outlined herein.

Applicant further argues with respect to rejection claim 1 under 101 and step 2A prong two that the creation of an augmented binary file that can be extracted to produce the plurality of build artifacts represents an improvement spanning several technological areas. This improved package management system can enable intrusion detection system tools to determine the authorization of a binary on a system, facilitate the transfer of software assets, and enable automated auditing and compliance. (Application as published, paras. [0059]-[0062].)  This improvement is also reflected in the claims, which as previously presented recite, for example, "identify a plurality of build artifacts used to create an original binary file," "create and store an augmented binary file comprising the plurality of build artifacts," and "an extractor executable on the at least one processor and configured to" "produce an output comprising the plurality of 
	Examiner respectfully disagrees. As explained above, the additional limitations do not amount to a practical application or significantly more than to a computer related functionality based on the identified court cases and they represent WURC activity.
•	Further, MPEP 2106.04(d)(1)  – stipulates that Evaluating Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field in Step 2A Prong Two [R-10.2019].  The section describes as follows:  
A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim 
The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
While the courts usually evaluate "improvements" as part of the "directed to" inquiry in part one of the Alice/Mayo test (equivalent to Step 2A), they have also performed this evaluation in part two of the Alice/Mayo test (equivalent to Step 2B). See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50, 119 
Examples of claims that improve technology and are not directed to a judicial exception include: Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339, 118 USPQ2d 1684, 1691-92 (Fed. Cir. 2016) (claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016) (claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253,1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017) (claims to an enhanced computer memory system were directed to an improvement in computer capabilities and not an abstract idea); Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 
For these reasons, the rejection under 35 USC 101 claims directed to a judicial exception is maintained.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant argues that Costa is directed to systems and methods for generating multimedia applications and does not disclose "an extractor" configured to "produce an output comprising the plurality of build artifacts extracted from the augmented binary file." The deficiency of Costa is apparent in paragraph [0039] of Costa as referenced on page 12 of the Office Action:  Next, a package step 251 combines the application component(s) generated by compile process 240 with any externally referenced software modules from software dependencies 225 along with at least one referenced user asset 220. This combination is packaged in a form that may be downloaded and installed on a web server operated by or on behalf of the user. This final form may be identified as a unique application for tracking purposes. (Remarks, page 13)
Examiner respectfully disagrees. Examiner notes that applicant defines in the specification (i.e. paragraph 0009 of USPGPUB 2019/0317756 A1), “Embodiments of the present disclosure provide a package management system for creating and augmented binary file that includes metadata, source code, and other build artifacts used to create an original binary file.” That is, augmented binary file is “source code” that is created from an augmented binary file. Costa discloses at least in paragraph 0038, a compile step 242 may generate a system-specific executable for optimal performance, e.g., using WINDOWS-compatible dynamically linked libraries (DLL). In some embodiments, compile step 242 may generate source code (i.e. augmented binary file) and use, e.g., a C++ compiler and linker to produce (i.e. output) a WINDOWS executable. As with compile step 241, cross-platform support may be desired. In that case, compile step 242 may produce executables and/or DLLs for more than one platform, e.g., OSX, WINDOWS, and/or LINUX. Further at par. 0039 discloses, a package step 252 combines the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with an included setup program to configure the target system. Note: modified application [i.e. augmented binary file] by configuration editor 210, see, Fig. 1, par. 0034. Further, application is executable, see pars. 0039-0040, as cited in the office action. 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that the Office Action appears to further assert that a configuration of a plurality of parameters for a selected software module is evidence of the required plurality of build artifacts. (Office Action, p. 13.) In fact, the plurality of parameters of Costa are not produced from an augmented binary file and must be configured by a user. (See Costa, 
Examiner respectfully disagrees. Applicant pointed to the paragraph 0005 of Costa but overlooked paragraph 0039. The paragraph 0039 states, “In some embodiments, the combination may be encapsulated in a self-extracting archive file and may include a setup application for configuring the target web server. In other embodiments, the combination may be a standard archive file (e.g., TAR, ZIP, or JAR).” Achieve file is a self-extractor with an included setup program to configure the target system.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites in part:
A package management system for binary files including executable instructions, the system comprising: 
a packager executable on at least one processor and configured to: 
identify a plurality of build artifacts used to create …, and 
create and store an augmented binary file comprising the plurality of build artifacts appended to the original binary file, the augmented binary file having an augmented binary file operational functionality when executed, wherein the augmented binary file operational functionality is the same as the original binary file operational functionality; and 
an extractor executable on the at least one processor and configured to receive the augmented binary file and produce an output comprising the plurality of build artifacts from the augmented binary file.
At step 1, the claim recites a system comprising system (one processor), and there for is a machine, which is a statutory category of invention.  
At step 2A, prong one, under the broadest reasonable interpretation in light of the specification, the above elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. Note that the claimed “identify a plurality of build artifacts” and “create and store an augmented binary file” are construed as merely some arbitrary level, step or part of the claimed algorithm for gathering / creating build artifacts by a developer and storing in an archive file. The claim is therefore recites an abstract idea.
None of the additional elements integrates the judicial exception into a practical application. References to steps of the method as being performed “by a system”, and “a packager executable on at least one processor” information into the algorithm amount to nothing more than implementing the abstract idea on a generic computing 
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular technological environment or field of use.
The claim does not include additional elements that amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Note that reevaluation of the extra-solution activity steps (e.g., “identify…” , “create”, “receive” and “output”) per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these elements are anything more than what is well-understood, routine and conventional in the field at least because receiving or transmitting data over a network are recognized by courts as well-understood, routine and conventional. See, M.P.E.P. § 2106.05(d) II. IV. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

As to claims 2-3 and 13-14, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because describing the retrieving retrieve prerequisite to build artifacts, to create plurality artifacts only further limits the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h).

As to claims 4-5 and 15-16, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because to append a bill of materials, archive file and appending the archive file claimed is also performable by the human mind with aid of pen and paper, meaning the claim only further describes the abstract idea itself as opposed additional elements integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea.

As to claims 6-7 and 17-18, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because selecting source code file, source code directory structure, library file and decryption key to produce an output one or more user interfaces amounts to nothing more than implementing the abstract idea on a generic computer.

As to claims 8-9 and 19, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because to retrieve source code from repositories and build exe file amounts to nothing more than implementing the abstract idea on a generic computer.

As to claims 10 and 20, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because append an identification signature claimed is also performable by the human mind with aid of pen and paper, meaning the claim only further describes the abstract idea itself as opposed additional elements integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6, 8-9, 12-14, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Costa et al. (US 2010/0287529 A1).
As to claim 1, Bartolotta discloses a package management system for binary files including executable instructions, the system comprising: 
a packager executable on at least one processor and configured to (Fig. 1, element 102, Fig. 2, elements 202a , 202b,  par. 0037, a server computer system operates a platform for executing one or more application modules that utilize one or more application components to implement an application (block 402). In various embodiments, server computer system 201 operates a platform for executing one or more applications that are part of an application package. … As used herein, "platform" refers to computer code that, when executed on a computer system, provides an environment for executing applications. The applications may be performed by executing one or more application modules that include computer code, such as, e.g., application modules 203a, 204c, 205a, and 206b): 
identify a plurality of build artifacts used to create an original binary file (par. 0038, the server computer system generates a first set of values indicative of versions of a first set of application modules specified by an application package [i.e. original binary file) stored on the server computer system for implementing the application (block 403). In the illustrated embodiment, server computer system 201 generates a first set of values, each value indicating a respective version of application modules 203a, 204c, 205a, and 206b [i.e. plurality of build artifacts]. In some embodiments, the first set [i.e. original file] of values may be included in a table such as version set 301 in FIG. 3; see further paragraph 0025, 0053 and 0055), the original binary file having an original binary file operational functionality when executed, and create and store an augmented binary file comprising the plurality of build artifacts appended to the original binary file (par. 0039, the server computer system determines a second set of values indicative of versions of a second set of application modules specified by an updated application package [i.e. augmented binary file] for an upgrade of the application (block 404). Server computer system 201 generates, in the illustrated embodiment, a second set of values [i.e. build artifacts appended to the original binary file], each value indicating a respective version of a module specified by the upgrade, application package 202b, including application modules 203a, 204c, and 205b. In some embodiments, the second set of values may be included in a table such as version set 302 in FIG. 3. Server computer system 201, in some embodiments, may obtain the version indications for the second set of values from various sources, including, for example, from information related to the installation of application package 202b. see further paragraph 0025, 0053 and 0055), the augmented binary file having an augmented binary file operational functionality when executed, wherein the augmented binary file operational functionality is the same as the original binary file operational functionality (par. 0057, application package 603 may be executed on execution engine 605, while application package 604 may be executed on execution engine 606. In the illustrated embodiment, however, application package 603 [i.e. original binary file] may not be executed on execution engine 606, and vice versa. Since application package 604 [i.e. augmented binary file] is generated from application package 603, both packages may be capable of performing the same operations [i.e. functionality is the same]. In some embodiments, however, application package 603 may include a feature that is not supported by application package 604, or application package 604 may include a feature that is implemented differently from application package 603. Further, see claim 7);

Bartolotta does not explicitly disclose an extractor executable on the at least one processor and produce an output comprising the plurality of build artifacts from the augmented binary file.
However, Costa discloses an extractor executable on the at least one processor and configured to receive the augmented binary file (pars. 0036 and 0039, this combination is packaged in a form that may be downloaded and installed on a web server operated by or on behalf of the user. This final form may be identified as a unique application for tracking purposes. In some embodiments, the combination may be encapsulated in a self-extracting archive file and may include a setup application for configuring the target web server. In other embodiments, the combination may be a standard archive file (e.g., TAR, ZIP, or JAR). In still other embodiments, the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve [i.e. receive] each file of the combination individually for storage on the target web server. Further at par. 0039, a package step 252 combines the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with an included setup program to configure the target system. Note: modified application [i.e. augmented binary file] by configuration editor 210, see, Fig. 1, par. 0034. Further, application is executable, see pars. 0039-0040) and produce an output comprising the plurality of build artifacts extracted from the augmented binary file (par. 0038, a compile step 242 may generate a system-specific executable for optimal performance, e.g., using WINDOWS-compatible dynamically linked libraries (DLL). In some embodiments, compile step 242 may generate source code [i.e. augmented binary file] and use, e.g., a C++ compiler and linker to produce [i.e. output] a WINDOWS executable. As with compile step 241, cross-platform support may be desired. In that case, compile step 242 may produce executables and/or DLLs for more than one platform, e.g., OSX, WINDOWS, and/or LINUX. Further at par. 0039, a package step 252 combines the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with an included setup program to configure the target system. Note: modified application [i.e. augmented binary file] by configuration editor 210, see, Fig. 1, par. 0034. Further, application is executable, see pars. 0039-0040)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include extractor executable on the at least one processor and produce an output comprising the plurality of build artifacts extracted from the augmented binary file, as disclosed by Costa, for the purpose of including a setup application for 
As to claim 2, Costa discloses the system wherein the packager is further configured to retrieve one or more 15prerequisite build artifacts, each prerequisite build artifact required to create at least one of the plurality of build artifacts, and to add the one or more prerequisite build artifacts to the plurality of build artifacts (par. 0036, a package step 251 combines the application component(s) generated by compile process 240 with any externally referenced software modules from software dependencies 225 [i.e. prerequisite] along with at least one referenced user asset 220. … the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. As with compile step 241, package step 251 may generate multiple installers [i.e. the plurality of build artifacts] or a single, cross-platform installer, to allow the user to install the final web application on a heterogeneous set of web servers. If a setup program is included, that program may also install and/or update any required third-party applications. These required third-party applications are identified in software dependencies 225. Further, see par. 0039).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include configured to retrieve one or more prerequisite build artifacts, each prerequisite build artifact required to create at least one of the plurality of build artifacts, and to add the one or more prerequisite build artifacts to the plurality of build artifacts, as disclosed by Costa, for the purpose of installing and updating any required third-party 

As to claim 3, Costa discloses the system wherein the packager is configured to add the prerequisite build artifacts to the plurality of build artifacts by: 
creating an augmented build artifact comprising a build artifact and the prerequisite build 5artifacts required to create the build artifact (par. 0036, a package step 251 combines the application component(s) generated by compile process 240 with any externally referenced software modules from software dependencies 225 [i.e. prerequisite] along with at least one referenced user asset 220. … the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. As with compile step 241, package step 251 may generate multiple installers [i.e. the plurality of build artifacts] or a single, cross-platform installer, to allow the user to install the final web application on a heterogeneous set of web servers. If a setup program is included, that program may also install and/or update any required third-party applications. These required third-party applications are identified in software dependencies 225. Further, see par. 0039; claim 1); and 
adding the augmented build artifact to the plurality of build artifacts (par. 0039, a package step 252 combines [i.e. adding] the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with an included setup program to configure the target system. This final form may be identified as a unique application for tracking purposes. If a setup program is included, that program may also install and/or update any required third-party applications. These required third-party applications are identified in software dependencies 225; see further claim 1). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include creating an augmented build artifact comprising a build artifact and the prerequisite build artifacts required to create the build artifact and adding the augmented build artifact to the plurality of build artifacts, as disclosed by Costa, for the purpose of installing and updating any required third-party application which are identified on software dependencies (see paragraph 0036 of Costa).10

As to claim 6, Bartolotta discloses the system wherein each build artifact of the plurality of build artifacts has a type selected from the group consisting of: 
source code file, 20library file (par. 0055, builder application 607, in the illustrated embodiment, includes computer code that when executed on server computer system 601, is capable of generating, from source code 602, application package 603 capable of running on execution engine 605. To build application package 603, and its associated application modules and components, builder application 607 may perform any suitable combination of operations on source code 602 including, but not limited to, one or more of: linking one or more files specified by source code 602 … files that include pre-compiled program code in a binary format [e.g., compiled library functions]. Further, see pars. 0051-0052, 0056, 0058, 0062 and 0067).

As to claim 8, Bartolotta discloses the system wherein the packager is further configured to retrieve the plurality of build artifacts from one or more source code repositories (par. 0071, the system shown in FIG. 8 implements a web-based customer relationship management (CRM) system. For example, in some embodiments, MTS 816 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 812 and to store to, and retrieve from, a database [i.e. repository] system related data. Further, see pars. 0051-0052, 0056, 0058, 0062 and 0067 for the source code ).  

As to claim 9, Costa discloses the system wherein the extractor is further configured to build a new executable using the plurality of build artifacts of the received augmented binary file (pars. 0036 and 0039, this combination is packaged in a form that may be downloaded and installed on a web server operated by or on behalf of the user. This final form may be identified as a unique application for tracking purposes. In some embodiments, the combination may be encapsulated in a self-extracting archive file and may include a setup application for configuring the target web server. In other embodiments, the combination may be a standard archive file (e.g., TAR, ZIP, or JAR). In still other embodiments, the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. Further at par. 0039, a package step 252 combines the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with an included setup program to configure the target system. Note: modified application [i.e. augmented binary file] by configuration editor 210, see, Fig. 1, par. 0034. Further, application is executable, see pars. 0039-0040; claim 1).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include extractor is further configured to build a new executable using the plurality of build artifacts of the received augmented binary file, as disclosed by Costa, for the purpose of including a setup application for configuring and combination in a standard archive file in order to organize in a folder structure and package (see paragraph 0035 of Costa).

As to claim 12, Bartolotta discloses a method for building a binary file including executable instructions, the method 5comprising: 
A method for building a binary file including executable instructions, the method comprising (Fig. 1, element 102, Fig. 2, elements 202a , 202b,  par. 0037, a server computer system operates a platform for executing one or more application modules that utilize one or more application components to implement an application (block 402). In various embodiments, server computer system 201 operates a platform for executing one or more applications that are part of an application package. … As used herein, "platform" refers to computer code that, when executed on a computer system, provides an environment for executing applications. The applications may be performed by executing one or more application modules that include computer code, such as, e.g., application modules 203a, 204c, 205a, and 206b):  
identifying a plurality of build artifacts used to create an original binary file (par. 0038, the server computer system generates a first set of values indicative of versions of a first set of application modules specified by an application package [i.e. original binary file) stored on the server computer system for implementing the application (block 403). In the illustrated embodiment, server computer system 201 generates a first set of values, each value indicating a respective version of application modules 203a, 204c, 205a, and 206b [i.e. plurality of build artifacts]. In some embodiments, the first set of values may be included in a table such as version set 301 in FIG. 3), the original binary file having an original binary file operational functionality when executed (par. 0039, the server computer system determines a second set of values indicative of versions of a second set of application modules specified by an updated application package for an upgrade of the application (block 404). Server computer system 201 generates, in the illustrated embodiment, a second set of values [i.e. build artifacts appended to the original binary file], each value indicating a respective version of a module specified by the upgrade, application package 202b, including application modules 203a, 204c, and 205b. In some embodiments, the second set of values may be included in a table such as version set 302 in FIG. 3. Server computer system 201, in some embodiments, may obtain the version indications for the second set of values from various sources, including, for example, from information related to the installation of application package 202b. Further, see par. 0025); 
creating and storing an augmented binary file comprising the plurality of build artifacts appended to the original binary file, the augmented binary file having an augmented binary file operational functionality when executed (par. 0039, the server computer system determines a second set of values indicative of versions of a second set of application modules specified by an updated application package for an upgrade of the application (block 404). Server computer system 201 generates, in the illustrated embodiment, a second set of values [i.e. build artifacts appended to the original binary file], each value indicating a respective version of a module specified by the upgrade, application package 202b, including application modules 203a, 204c, and 205b. In some embodiments, the second set of values may be included in a table such as version set 302 in FIG. 3. Server computer system 201, in some embodiments, may obtain the version indications for the second set of values from various sources, including, for example, from information related to the installation of application package 202b. Further, see par. 0025), wherein the augmented binary file operational functionality is the same as the original binary file operational functionality (par. 0057, application package 603 may be executed on execution engine 605, while application package 604 may be executed on execution engine 606. In the illustrated embodiment, however, application package 603 [i.e. original binary file] may not be executed on execution engine 606, and vice versa. Since application package 604 [i.e. augmented binary file] is generated from application package 603, both packages may be capable of performing the same operations [i.e. functionality is the same]. In some embodiments, however, application package 603 may include a feature that is not supported by application package 604, or application package 604 may include a feature that is implemented differently from application package 603. Further, see claim 7); 

Further, Costa discloses extracting the plurality of build artifacts from the augmented binary file(pars. 0036 and 0039, this combination is packaged in a form that may be downloaded and installed on a web server operated by or on behalf of the user. This final form may be identified as a unique application for tracking purposes. In some embodiments, the combination may be encapsulated in a self-extracting archive file and may include a setup application for configuring the target web server. In other embodiments, the combination may be a standard archive file (e.g., TAR, ZIP, or JAR). In still other embodiments, the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. Further at par. 0039, a package step 252 combines the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with an included setup program to configure the target system. Note: modified application [i.e. augmented binary file] by configuration editor 210, see, Fig. 1, par. 0034. Further, application is executable, see pars. 0039-0040; claim 1);
and creating a new binary file with the extracted plurality of build artifacts (par. 0051, the system automatically identifies multimedia applications where the final executable branch (or the final web application branch) has been implemented at step 515, thus creating [i.e. produce output] a unique application. If not, then no action is taken 516 as there is no application to update. Specifically, when the user finalizes the application [e.g., via GUI 100]. Note: application configure plurality of parameters [i.e. plurality of build artifacts] for the selected software module, see par. 0056 and Fig. 6; claim 1).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include extractor executable on the at least one processor and produce an output comprising the plurality of build artifacts from the augmented binary file, as disclosed by Costa, for the purpose of including a setup application for configuring and combination in a standard archive file in order to organize in a folder structure and package (see paragraph 0035 of Costa). 

As to claim 13, (the method claim) recites substantially similar limitations to claim 2 (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the method claim) recites substantially similar limitations to claim 3 (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the method claim) recites substantially similar limitations to claim 6  (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (the method claim) recites substantially similar limitations to claim 8 (the system  claim) and is therefore rejected using the same art and rationale set forth above.




Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Costa et al. (US 2010/0287529 A1) and further in view of Bowhill et al. (US 2004/0015831 A1).

As to claim 4, Bartolotta does not explicitly disclose append a bill of materials to the augmented binary file and produce an output comprising the bill of materials.

 the system wherein the packager is further configured to append a bill of materials to the augmented binary file, the bill of materials comprising data identifying each 10build artifact of the plurality of build artifacts (pars. 0039-0041, file system 128 includes modified [i.e. augmented] copy 200, index 202, batch files 204, database 206, new index 208, packages 210, and distribution files 212. The system copies CVS repository copy 120 into modified copy 200. Local modifications and enhancements are typically made and stored in CVS repository 102. However, modifications and enhancements can also be made to the source code files within modified copy 200. … Batch request generator 214 uses index 202 to create batch files 204. Each batch file in batch files 204 contains the instructions for creating a package. … New index 208 is created using data within database 206 and includes information about which packages have been built and are available. Appended to each entry in new index 208 are the fields indicating the support class and install class for each package and whether the package is being made available to customers. Further, see par. 0046, claims 1-4, 8 and 10-13. Examiner note: wherein bill of materials is an index that indicates all required files for the build package); and 
further comprising a program information tool configured to receive the augmented binary file  (par. 0044, distribution files 212 store the source code files downloaded from the Internet. These files can be received in a format known as a .tar file. After receipt, portbuilder 124 unpacks the .tar file into separate source files and instruction files for building a package) and produce an output comprising the bill of materials (pars.0052-0053,After all of the packages have been built and are available in packages 210, portbuilder 124 creates new index 208 including the support class, install class and whether the package is provided (320). Finally, portbuilder 124 moves packages 210 and new index 208 to portserver 114 (322). Examiner note: wherein bill of materials is an index that indicates all required files for the build package).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include append a bill of materials to the augmented binary file and produce an output comprising the bill of materials, as disclosed by Bowhill, for the purpose of building customized versions of ports collections, while eliminating the drawbacks listed above (see paragraph 0010 of Bowhill).
As to claim 5, Bartolotta does explicitly discloses the system wherein the packager is configured to append the plurality of build artifacts to the original binary file by combining the plurality of build artifacts into an archive file and appending the archive file to the original binary file.
However, Bowhill discloses the system wherein the packager is configured to append the plurality of 15build artifacts to the original binary file by combining the plurality of build artifacts into an archive file and appending the archive file to the original binary file (pars. 0042-0043 and 0049, new index 208 is created using data within database 206 and includes information about which packages have been built and are available. Appended to each entry in new index 208 are the fields indicating the support class and install class for each package and whether the package is being made available to customers. The packages that have been built are stored in packages 210. In addition to storing the built packages, packages 210 is used to keep track of whether a package has already been built. If a package is already stored within packages 210, virtual servers 126 will not rebuild it. … After the CVS repository 120 has been copied [i.e. achieve], portbuilder 124 creates index 202 of modified copy 200 of the CVS repository (306). Batch request generator 214 uses index 202 to create batch files 204 (308).).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include append the plurality of build artifacts to the original binary and appending the archive file to the original binary file, as disclosed by Bowhill for the purpose of building customized versions of ports collections, while eliminating the drawbacks listed above (see paragraph 0010 of Bowhill ).

As to claim 15, (the method claim) recites substantially similar limitations to claim 4  (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the method claim) recites substantially similar limitations to claim 5  (the system claim) and is therefore rejected using the same art and rationale set forth above.

Claims 7, 10-11, 18 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Costa et al. (US 2010/0287529 A1) and further in view of Goldsmid et al (US 2009/0327711 A1.

As to claim 7, Bartolotta does not explicitly disclose encryption, decryption of outputting of augmented finery file.  
However, Goldsmid discloses the system wherein the packager is further configured to encrypt the plurality of build artifacts such that the extractor requires a decryption key to produce an output 5comprising the plurality of build artifacts from the augmented binary file (Goldsmid teaches the proxy engine decrypts and emulates the protected code on behalf of the binary at 212. This permits the proxy engine to execute [i.e. extract] the protected code on behalf of the binary via emulation to check when modification [i.e. augmented] is detected. At par. 0050 stats, “the module-authentication engine does not detect modification, then the proxy engine emulates the protected sections. Emulation of the protected sections permits the removed and encrypted sections of the key to be decrypted and executed by the proxy engine on behalf of the binary. Decrypting and executing the removed and encrypted sections of the key in the proxy engine in kernel mode presents many challenges to a hacker as opposed to decrypting and running the removed and encrypted sections of the key in user mode”. Further, see pars. x0036-0038).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 

As to claim 10, Goldsmid discloses the system wherein the packager is further configured to append an identification signature to the augmented binary file (Goldsmid teaches cryptographically-signed file [i.e. binary file] which is modified [i.e. augmented] then check/verify with identification signature. At par. 0025, an integrity check can be done by checking pages in memory by computing a hash and then comparing it against a cryptographically-signed file. This is done by the module-authentication engine 128 which can target and validate the hash and signatures of specific memory pages across the processes memory space. It is also possible to dynamically generate memory page hashes at runtime from the full binary hash and signature (explained below in detail in the virtual function embodiment). In other embodiments, the integrity check can be done by hashing the piece of protected code and comparing it with a predefined hash and then, using the hash of code as a parameter for other actions).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include append an identification signature to the augmented binary file, as disclosed by Goldsmid, because such inclusion will enhance integrity check at time of 

As to claim 11, Goldsmid discloses the system wherein the identification signature is recognizable by a software auditing tool (Goldsmid teaches check/verification signature is part of software auditing/checking [i.e. cryptographically checking the hash of the binary and its signature] tool. At par. 0028 states, “cryptographically checking the hash of the binary and its signature”. Further, see pars. 0023, 0025, 0037 and 0050).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include the identification signature is recognizable by a software auditing too, as disclosed by Goldsmid, because such inclusion will insure that integrity verification check is part of auditing/checking process of audit to protect modifying the code from hacker (see paragraphs 0028, 0037 and 0050 of Goldsmid).

As to claim 18, (the method claim) recites substantially similar limitations to claim 7  (the system claim) and is therefore rejected using the same art and rationale set forth above.
  
As to claim 20, (the method claim) recites substantially similar limitations to claim 10  (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 21, (the method claim) recites substantially similar limitations to claim 11  (the system claim) and is therefore rejected using the same art and rationale set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis 

/Mohammad Kabir/
Examiner, AU 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199